Order entered February 12, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00122-CV

                        IN RE ROBERT T. O'DONNELL, Relator

                Original Proceeding from the 302nd Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DF-86-15027

                                         ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We DENY relator’s request for temporary relief pending petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.




                                                    /s/   DAVID L. BRIDGES
                                                          JUSTICE